12-4514-cv
Freidus v. ING

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
5th day of May, two thousand fifteen.

Present:    ROSEMARY S. POOLER,
            REENA RAGGI,
            RICHARD C. WESLEY,
                        Circuit Judges.
_____________________________________________________

MARSHALL FREIDUS AND RAY RAGAN INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,

                                     Plaintiffs - Appellants,

BELMONT HOLDINGS CORP.,

                                     Movant - Appellant,

EDWARD P. ZEMPRELLI, INDIVIDUALLY AND ON BEHALF
OF ALL OTHERS SIMILARLY SITUATED,

                                     Plaintiff,
                        -v-                                                12-4514-cv

ING GROEP, N.V., ING FINANCIAL HOLDINGS CORPORATION,
ING FINANCIAL MARKETS LLC, UBS SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, WACHOVIA CAPITAL
MARKETS, LLC, MORGAN STANLEY & CO. LLC, BANC OF
AMERICA SECURITIES LLC, RBC CAPITAL MARKETS CORPORATION,
CREDIT SUISSE SECURITIES (USA) LLC, HSBC SECURITIES (USA) INC.,
J.P. MORGAN SECURITIES INC., HUIB J. BLAISSE, ERIC F. BOYER DE
LA GIRODAY, PAUL M.L. FRENTROP, ALEXANDER H.G. RINNOOY
KAN, A.H.J. RISSEEUW, STICHTING ING AANDELEN, J. HANS VAN
BARNEVELD, JAN J.M. VERAART, HANS K. VERKOREN, ELI P.
LEENAARS, TOM REGTUIJT, MICHEL J. TILMANT, CEES MAAS,
ABN AMRO INCORPORATED, A.G. EDWARDS & SONS, INC.,

                                     Defendants-Appellees,

WACHOVIA CORPORATION, ERNST & YOUNG LLP,

                              Defendants.
_____________________________________________________

Appearing for Appellants:     Steven F. Hubachek, Robbins Geller Rudman & Dowd LLP, San
                              Diego, CA (Eric Alan Isaacson, Andrew J. Brown; Deborah R.
                              Gross, Law Offices of Bernard M. Gross, PC, Philadelphia, PA, on
                              the brief).

Appearing for Appellees:      Mitchell A. Lowenthal, Cleary Gottlieb Steen & Hamilton LLP,
                              New York, N.Y. (Jared M. Gerber, Danielle J. Levine, Michelle J.
                              Parthum, on the brief), for the ING Defendants-Appellees; Adam
                              S. Hakki, Shearman & Sterling LLP, New York, N.Y. (Christopher
                              R. Fenton, on the brief), for the Underwriter Defendants-
                              Appellees.


      ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is VACATED in part
and AFFIRMED in part.

        After our decision in Freidus v. ING Groep, N.V., 543 F. App’x 93 (2d Cir. 2013),
Plaintiffs-Appellants Marshall Freidus, and Ray Ragan, and Movant-Appellant Belmont
Holdings Corporation, on behalf of themselves and all others similarly situated, petitioned the
Supreme Court for a writ of certiorari. The Supreme Court granted the writ of certiorari, vacated
the decision of this Court and remanded for “further consideration in light of Omnicare, Inc. v.
Laborers Dist. Council Constr. Industry Pension Fund, 575 U.S. – (2015).” See Freidus v. ING
Groep, N.V., 2015 WL 1400851 (U.S. March 30, 2015).

       We now VACATE that part of the judgment of the district court as pertains to the
September 2007 securities offering and REMAND for further proceedings consistent with the
opinion of the Supreme Court. We AFFIRM the district court’s judgment in all other respects.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                2